2021 WI 72

                  SUPREME COURT           OF     WISCONSIN
CASE NO.:              2018AP59


COMPLETE TITLE:        Clean Wisconsin, Inc. and Pleasant Lake
                       Management
                       District,
                                  Petitioners-Respondents,
                            v.
                       Wisconsin Department of Natural Resources,
                                  Respondent-Appellant,
                       Wisconsin Manufacturers & Commerce, Dairy
                       Business Association, Midwest Food Processors
                       Association, Wisconsin Potato & Vegetable
                       Growers Association, Wisconsin Cheese Makers
                       Association, Wisconsin Farm Bureau
                       Federation, Wisconsin Paper Council and
                       Wisconsin Corn Growers Association,
                                  Intervenors-Co-Appellants,
                       Wisconsin Legislature,
                                  Intervenor.

                          ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:         July 8, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 12, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Valerie Bailey-Rihn

JUSTICES:
DALLET, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, and KAROFSKY, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a dissenting opinion,
in which ROGGENSACK, J., joined.
NOT PARTICIPATING:
HAGEDORN, J., did not participate.

ATTORNEYS:
       For the intervenor, there were briefs filed by               Eric M.
McLeod,      Kirsten    A.   Atanasoff,   Lisa    M.   Lawless,   and   Husch
Blackwell LLP, Madison and Milwaukee. There was an oral argument
by Eric M. McLeod.
       For the intervenors-co-appellants, there were briefs file
by   Robert   I.    Fassbender      and       Great    Lakes    Legal   Foundation,
Madison. There was an oral argument by Robert I. Fassbender.


       For the petitioners-respondents, there was a brief file by
Carl A. Sinderbrand and Axley Brynelson, LLP, Madison. There was
an oral argument by Carl Sinderbrand.



       For the respondent-appellant, there was a brief filed by
Gabe    Johnson-Karp     and     Jennifer         L.     Vandermeuse      assistant
attorneys general; with whom on the brief was Joshua L. Kaul,
attorney general, Madison. There was an oral argument by Gabe
Johnson-Karp.


       An amicus curiae brief was filed on behalf of Central Sands
Water   Action     Coalition   by   Andrea       Gelatt,       Rob   Lundberg,   Adam
Voskuil, and Midwest Environmental Advocates, Madison.


       An amicus curiae brief was filed on behalf of Wisconsin
Trout Unlimited, Inc. by Henry E. Koltz and Schmidt, Darling &
Erwin, Milwaukee.




                                          2
                                                                        2021 WI 72


                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2018AP59
(L.C. Nos.   2016CV2817, 2016CV2818, 2016CV2819, 2016CV2820, 2016CV2821,
             2016CV2822, 2016CV2823, 2016CV2824)
STATE OF WISCONSIN                            :             IN SUPREME COURT

Clean Wisconsin, Inc. and Pleasant Lake
Management District,

             Petitioners-Respondents,

      v.

Wisconsin Department of Natural Resources,

             Respondent-Appellant,                                   FILED
Wisconsin Manufacturers & Commerce, Dairy                        JUL 8, 2021
Business Association, Midwest Food Processors
Association, Wisconsin Potato & Vegetable                          Sheila T. Reiff
Growers Association, Wisconsin Cheese Makers                    Clerk of Supreme Court
Association, Wisconsin Farm Bureau Federation,
Wisconsin Paper Council and Wisconsin Corn
Growers Association,

             Intervenors-Co-Appellants,

Wisconsin Legislature,

             Intervenor.


DALLET, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, and KAROFSKY, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a dissenting opinion,
in which ROGGENSACK, J., joined.

HAGEDORN, J., did not participate.
                                                                                No.     2018AP59



       APPEAL from a judgment and an order of the Circuit Court

for    Dane    County,        Valerie     Bailey-Rihn,        Judge.           Modified       and

affirmed, and, as modified, cause remanded.



       ¶1     REBECCA FRANK DALLET, J.                   One of the Department of

Natural Resources' (DNR) many responsibilities is to evaluate

applications to operate high capacity groundwater wells.                                      For

certain      wells,     the    DNR    must    follow     a    specific         environmental

review process before approving the application.                               For all other

wells, that process is not required, although the DNR sometimes

still       considers     the       potential       environmental          effects       of     a

proposed well when evaluating the well's application.                                 The eight

well       applications        at     issue       here      fall        into    the      latter

category:      a formal environmental review was not required, but

the DNR had information that the wells would negatively impact

the environment.          Despite that knowledge, the DNR approved the

applications after concluding it had no authority to consider

the proposed wells' environmental effects.
       ¶2     Clean Wisconsin, Inc. and the Pleasant Lake Management

District       (collectively,             "Clean     Wisconsin")           appealed        that

decision to the circuit court.1                      They argued that the DNR's

decision      was   contrary         to   Lake     Beulah    Management         District       v.

DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, where we held

that the DNR had the authority and discretion to consider the

       The Honorable Valerie
       1                                      Bailey-Rihn          of    the    Dane     County
Circuit Court presided.


                                              2
                                                                          No.     2018AP59



environmental effects of all proposed high capacity wells.                             The

DNR argued that Lake Beulah is no longer good law because Wis.

Stat. § 227.10(2m) (2019-20),2 enacted at roughly the same time

we decided Lake Beulah, limits an agency's actions to only those

"explicitly required or explicitly permitted by statute or by a

rule," and, for these wells, a formal environmental review was

not required under Wis. Stat. § 281.34.3                   Thus, the question

presented    is     whether     § 227.10(2m)          commands        a         different

conclusion here than in Lake Beulah.                 The circuit court decided

that it does not and we agree.            We hold that the DNR erroneously

interpreted the law when it concluded it had no authority to

consider the environmental effects of the eight wells at issue

here.    Accordingly, we affirm the circuit court's order with the

modification      that   the   circuit       court    remand    all       eight        well

applications to the DNR.

                                         I

    ¶3      Consolidated       in   this        case      are    eight             permit

applications for high capacity wells, all of which were filed




    2  All  references         to   the       Wisconsin     Statutes             are    to
the 2019-20 version.
    3  The DNR "shall review" a well application "using the
environmental review process in its rules" when a proposed well
is "located in a groundwater protection area," loses more than
95 percent of the water it withdraws, or "may have a significant
environmental impact on a spring." Wis. Stat. § 281.34(4)(a).


                                         3
                                                                         No.     2018AP59



between March 2014 and April 2015.4                At the time, and consistent

with our holding in Lake Beulah, the DNR's common practice was

to     review       environmental-impact         information      for     most      high

capacity         well   applications,     regardless      of   whether    Wis.     Stat.

§ 281.34(4)(a) required such a review.                    If the review revealed

that       the    proposed    well      would    cause    adverse    environmental

effects, the DNR would either deny the application or place it

"on hold," neither denying nor approving it.                        For all eight

wells      at     issue   here,   the    DNR    flagged    the   applications        for

further review of their potential environmental impacts.                             For

seven of the wells,5 it completed that review and determined that

approving the well would adversely affect waters covered by the

public trust doctrine.6              The DNR then placed all eight well

applications on hold.




       The well owners and respective case numbers are: Lutz,
       4

2016CV2817;    Pavelski,  2016CV2818;    Peplinski, 2016CV2819;
Frozene,    2016CV2820;   Turzinski,    2016CV2821;  Laskowski,
2016CV2822;   Lauritzen,  2016CV2823;   Derousseau, 2016CV2824.
There is no dispute that all eight wells are "high-capacity
wells" as defined in Wis. Stat. § 281.34(1)(b).

       A
       5  DNR   scientist   had recommended   investigating  the
Turzinski well's effect on the headwaters of a nearby creek, but
the DNR approved the application before collecting any evidence
on those potential effects.

       Rooted in the Wisconsin Constitution, the public trust
       6

doctrine requires the state to protect its "navigable waters"
for the public's benefit. See Wis. Const. art. IX, § 1; Movrich
v. Lobermeier, 2018 WI 9, ¶¶25-29, 379 Wis. 2d 269, 905
N.W.2d 807.


                                           4
                                                                              No.        2018AP59



      ¶4     While those applications were on hold, the DNR's well-

approval process changed.                  In 2016, then-Attorney General Brad

Schimel released an opinion regarding Wis. Stat. § 227.10(2m)

and   its    effect        on    the     DNR's       well-permit    authority        and     our

holding     in      Lake        Beulah.       The       Attorney     General's        opinion

concluded that this court did not address § 227.10(2m) in Lake

Beulah and that, after the enactment of § 227.10(2m), the DNR

had no authority to impose specific permit conditions that were

not explicitly listed in a relevant statute.                               See Opinion of

Wis. Att'y Gen. to Robin Vos, Assembly Committee on Organization

Chairperson, OAG-01-16, ¶2 (May 10, 2016).                         He read Lake Beulah

as holding that the legislature had "impliedly delegated" to the

DNR   broad,       public-trust          authority,      which     could    not     withstand

§ 227.10(2m):

      Although the Lake Beulah Court found that DNR had
      broad    implied   authority   to    impose   permit
      conditions, 335 Wis. 2d 47, ¶3, that holding now
      directly conflicts with Act 21.     I conclude that
      through Wis. Stat. §§ 227.10(2m) [and 227].11(2)(a),
      the Legislature has limited DNR's authority to
      regulate high capacity wells only as explicitly
      enumerated through statute or rule.       DNR cannot
      premise such authority on broad statements of policy
      or general duty, such as those found in Wis. Stat.
      §§ 281.11-.12.
OAG-01-16, ¶31 (footnote omitted).                      The DNR adopted this opinion

and began approving most of the applications it had placed on

hold.       And,    despite        its    having      evidence     that    some     of    those

proposed wells would adversely affect public-trust waters, the

DNR   generally        imposed      no    permit       conditions    to     protect        those
waters.          The    DNR        also     stopped       reviewing        the      potential

                                                 5
                                                                       No.     2018AP59



environmental         effects   of    proposed    wells     except    when     such   a

review was required under Wis. Stat. § 281.34(4).                       Under this

new approach, and despite its prior determination that the wells

at issue here would adversely affect public-trust waters, the

DNR approved all eight well applications without any conditions.

       ¶5      Clean Wisconsin appealed each approval to the circuit

court under Wis. Stat. ch. 227.                Clean Wisconsin argued that the

DNR    approved       those     wells     based    upon     an     erroneous    legal

determination that it had no authority outside of Wis. Stat.

§ 281.34(4) to consider the environmental effects of a proposed

high       capacity   well.      Citing    Lake    Beulah    for    support,    Clean

Wisconsin argued that the DNR has both a public-trust duty and

the express statutory authority to consider the environmental

impact of all proposed high-capacity wells.                      The DNR countered

that Lake Beulah did not control for two reasons:                       (1) it was

"decided incorrectly"           because it "amalgamat[ed]" an                "implied"

authority for the DNR to review a proposed well's environmental

effects rather than looking to the statutes' explicit text; and
(2)    per     the    Attorney       General's    2016    opinion,      Wis.    Stat.

§ 227.10(2m) negated Lake Beulah's holding.                       Several business

associations intervened and urged the circuit court to find that

the DNR had properly approved the well applications.7                           These

       The intervenors at the circuit court were Wisconsin
       7

Manufacturers and Commerce, Dairy Business Association, Midwest
Food Products Association, Wisconsin Potato and Vegetable
Growers   Association,  Wisconsin   Cheese Makers  Association,
Wisconsin Farm Bureau Federation, Wisconsin Paper Council, and
Wisconsin Corn Growers Association.


                                           6
                                                                          No.    2018AP59



associations argued that ruling otherwise would create a permit

system      without      standards       and   leave    applicants     without     clear

guidance about which applications would be further reviewed for

their potential environmental impact.

       ¶6     The   circuit      court     agreed      with   Clean    Wisconsin    that

Lake Beulah applied and that the DNR erred in determining it

could not consider the environmental effects of all proposed

high capacity wells.           The circuit court pointed to a footnote in

Lake   Beulah       in   which      we   briefly    mentioned     that    Wis.     Stat.

§ 227.10(2m) did not affect our analysis.                        It then explained

that   the     DNR,      the   business        associations,     and    the     Attorney

General's opinion raised arguments that we had rejected in Lake

Beulah.      Having concluded that the DNR was bound by Lake Beulah,

the circuit court found that "[a]bsent the Attorney General['s]

opinion,      the   DNR    would     have      denied    all . . . of     these     well

applications [except for the Turzinski application] as impacting

navigable     waters."         It    therefore      vacated    the     seven    approved

applications and remanded to the DNR the Turzinski application
so that the DNR could consider the well's potential effect on

the headwaters of a nearby creek.

       ¶7     The DNR and the business associations appealed, and,

in early 2019, the court of appeals certified the appeal to this




                                               7
                                                                           No.     2018AP59



court.8      After       we    accepted           certification,    two        noteworthy

procedural     developments           occurred.         First,     we     granted           the

legislature's      motion       to     intervene,        creating        two     sets        of

intervenors:      the    business          associations    and     the    legislature.

Throughout this opinion, we refer to them collectively as the

"Intervenors."          Second, the DNR now agrees with the circuit

court and Clean Wisconsin that the DNR has the authority to

review the environmental impact of a proposed well even if such

a review is not required by Wis. Stat. § 281.34(4).

                                             II

     ¶8    This certified appeal presents two questions:

     (1)   Does    Wis.       Stat.    § 227.10(2m)       prohibit       the     DNR    from

           considering the potential environmental effects of a

           proposed high capacity well when such consideration is

           not required by Wis. Stat. § 281.34(4)?

     (2)   Does    Wis.       Stat.    § 281.34(5m)        bar    Clean    Wisconsin's

           claims?

     ¶9    The    scope       of     the    DNR's     statutory     authority          is    a
question of law, which we review de novo.                   See Papa v. DHS, 2020

WI 66, ¶19, 393 Wis. 2d 1, 946 N.W.2d 17.                        When reviewing an

agency's decision under Wis. Stat. ch. 227, we will generally

     8 The court of appeals also certified another consolidated
"companion" case, Clean Wisconsin, Inc. v. DNR, No. 2016AP1688.
Although   both  cases   address  the   effect   of  Wis.  Stat.
§ 227.10(2m) on the scope of the DNR's permit-approving
authority, each deals with a different authorizing statute, thus
presenting different legal questions.    See Clean Wis., Inc. v.
DNR, No. 2016AP1688, slip op. (Wis. S. Ct. July 8, 2021).


                                              8
                                                                           No.     2018AP59



uphold that decision unless we conclude that "the agency has

erroneously         interpreted    a    provision          of    law."      Wis.      Stat.

§ 227.57(2), (5).            If   an    agency         erroneously       interpreted      a

provision of law and the correct interpretation of law does not

"compel[]     a     particular    action,"        we    remand     the   cause     to    the

agency "for further action" according to the correct statutory

interpretation.           § 227.57(5); see also Applegate-Bader Farm, LLC

v. DOR, 2021 WI 26, ¶¶39, 41, 396 Wis. 2d 69, 955 N.W.2d 793.

    ¶10       Statutory interpretation is a question of law that we

review   de    novo.        Moreschi    v.       Village    of   Williams      Bay,     2020

WI 95, ¶13, 395 Wis. 2d 55, 953 N.W.2d 318.                        When interpreting

statutes, we start with the text, and if its meaning is plain on

its face, we stop there.                Myers v. DNR, 2019 WI 5, ¶18, 385

Wis. 2d 176,        922    N.W.2d 47.        We    also     consider     the     statutory

context, interpreting language consistent with how it is used in

closely related statutes.              Moreschi, 395 Wis. 2d 55, ¶¶13, 23.

We afford no deference to the agency's interpretation of the

statute in question.          Wis. Stat. § 227.10(2g).
                                           III

    ¶11       Our    analysis     starts     with      a   brief    overview       of   the

public trust doctrine and the statutes governing high capacity

wells.    We next review our Lake Beulah decision and whether Wis.

Stat. § 227.10(2m) changes any of our conclusions there.                                  We

conclude with a discussion of whether Wis. Stat. § 281.34(5m)

bars any of the claims here.




                                             9
                                                                        No.     2018AP59



                                           A

    ¶12    Any analysis of agency actions affecting the state's

navigable waters "must start with the public trust doctrine."

Hilton v. DNR, 2006 WI 84, ¶18, 293 Wis. 2d 1, 717 N.W.2d 166.

This doctrine, enshrined in the Wisconsin Constitution, entrusts

the State to protect Wisconsin's "navigable waters":

    The state shall have concurrent jurisdiction on all
    rivers and lakes bordering on this state so far as
    such rivers or lakes shall form a common boundary to
    the state and any other state or territory now or
    hereafter to be formed, and bounded by the same; and
    the river Mississippi and the navigable waters leading
    into the Mississippi and St. Lawrence, and the
    carrying places between the same, shall be common
    highways and forever free, as well to the inhabitants
    of the state as to the citizens of the United States,
    without any tax, impost or duty therefor.
Wis. Const. art. IX, § 1; see also Movrich v. Lobermeier, 2018

WI 9,   ¶26,    379   Wis. 2d 269,     905        N.W.2d 807     (noting      that   the

doctrine's roots stretch back to the 1787 Northwest Ordinance).

We have long interpreted this provision broadly and consistent

with its sweeping scope, explaining that it protects more than
strictly   navigable      waters      or        related    commercial      navigation

rights.        See,   e.g.,   Diana        Shooting       Club   v.   Husting,       156

Wis. 261, 271, 145 N.W. 816 (1914); Muench v. PSC, 261 Wis. 492,

53 N.W.2d 514 (1952); Rock-Koshkonong Lake Dist. v. DNR, 2013

WI 74, ¶72, 250 Wis. 2d 45, 833 N.W.2d 800.                      For instance, we

have held that the doctrine extends to "all areas within the

ordinary high water mark of the body of water in question."

Movrich, 379 Wis. 2d 269, ¶27.                 It protects not only the Great
Lakes' beds but also "lesser inland waters," including "areas

                                           10
                                                                        No.     2018AP59



covered with aquatic vegetation" within a particular high water

mark.       R.W.    Docks   &   Slips    v.    State,    2001    WI    73,    ¶19,    244

Wis. 2d 497, 628 N.W.2d 781.              Similarly, we have held that the

doctrine safeguards the public's use of the state's waters for

even "purely recreational purposes."               Id.; Nekoosa Edwards Paper

Co.   v.    R.R.     Comm'n,    201     Wis. 40,   47,     228    N.W. 144      (1930)

(explaining that the public has a right to use certain state

waters      for     "sailing,    rowing,       canoeing,        bathing,      fishing,

hunting, skating, and other public purposes").9

      ¶13    The legislature, as one of the public's trustees, has

delegated to the DNR some of its public trust responsibilities.

Lake Beulah, 335 Wis. 2d 47, ¶34; see also Wis.'s Env't Decade,

Inc. v. DNR, 85 Wis. 2d 518, 527, 271 N.W.2d 69 (1978).                        Broadly

speaking,     the    legislature      charged    the    DNR     with   the    "general

supervision and control over the waters of the state."                               Wis.

Stat. § 281.12(1).          To carry out that mission, the legislature

granted the DNR the "necessary powers" to enhance the "quality

management and protection of all waters of the state" against
"all present and potential sources of water pollution."                              Wis.

Stat. § 281.11.        More specifically, the legislature has mandated


      9The public-trust doctrine is not unlimited in scope.   It
does not apply to unnavigable wetlands that are part of no body
of water's ordinary high water mark. Rock-Koshkonong Lake Dist.
v. DNR, 2013 WI 74, ¶¶85-90, 110, 250 Wis. 2d 45, 833 N.W.2d 800
(noting, however, that the DNR may still regulate such areas if
it has the statutory authority to do so). And we have explained
that the public-trust jurisdiction does not extend to "non-
navigable land." See id.


                                          11
                                                                                No.    2018AP59



that the DNR "shall carry out the planning, management[,] and

regulatory programs necessary for implementing the policy and

purpose of this chapter," including "plans and programs for the

prevention        and     abatement         of     water       pollution    and       for   the

maintenance        and    improvement         of      water    quality."        § 281.12(1).

The legislature explained that this "comprehensive program under

a single state agency" was "needed to protect human life and

health"      as    well       all    uses     of      water     throughout      the     state.

§ 281.11.         It also directs courts to "liberally construe[]" the

water-protection statutes "in favor of the [statutes'] policy

objectives"        so    as   to     ensure      that    the    DNR    serves    the    "vital

purpose[]" of protecting the state's public-trust waters.                               Id.

       ¶14   To that end, the DNR regulates the construction and

operation of high capacity groundwater wells.                           All high capacity

wells must be approved by the DNR through a discretionary permit

process.      Wis. Stat. §§ 281.34(2), 281.35.                          The DNR is never

obligated to give its approval.                         Lake Beulah, 335 Wis. 2d 47,

¶41.    When it does approve an application, it is required to
impose certain permit conditions, such as the condition that

"all high capacity wells" comply with the groundwater-withdrawal

requirements in § 281.35(4)-(6).                        See § 281.34(5)(e).            And in

certain circumstances, the DNR is required to deny a permit,

such as when it is unable to ensure, via permit conditions, that

a well will not "cause significant environmental impact" or that

such impact is not "balanced by the public benefit of the well

related to public health and safety."                           See § 281.34(5)(a)-(d).
Additionally,           the    DNR    must       conduct       an     environmental-impact
                                                 12
                                                                       No.     2018AP59



analysis      before   approving       a    permit   for    three    categories     of

wells,   a process        detailed in its          administrative rules.           See

§ 281.34(4)(a); Wis. Admin. Code § NR 820.29-.32 (June 2020).

       ¶15    The parties agree that an environmental review is not

required for any of the eight wells in this case.                              Because

environmental       review    is   legislatively         required   for   some    well

applications but not for the ones at issue, the Intervenors

allege that the DNR is implicitly prohibited from considering

environmental-impact evidence in its permit-approval decision.

                                            B

                                            1

       ¶16    We addressed the same issue in Lake Beulah.                      As the

Intervenors argue here, the Village of East Troy argued in Lake

Beulah       that   the    DNR     had     no     authority    to     consider     the

environmental effects of a proposed high capacity well that fell

outside the scope of Wis. Stat. § 281.34(4).                      See Lake Beulah,

335    Wis. 2d 47,     ¶29.        East    Troy    asserted    that    because     the

legislature required the DNR to conduct an environmental review
in limited circumstances, it had implicitly precluded the DNR

from conducting such reviews in all other circumstances.                           Id.

And, according to East Troy, the "general policy provisions" of

Wis.   Stat.    §§ 281.11      and 281.12        could   not   "supersede[]"      that

specific requirement.            Id.     East Troy argued that allowing the

DNR to consider the environmental effects of all applications

for    high     capacity      wells,       not    just    those     required     under

§ 281.34(4), would "create a permit system without standards"
and cause confusion for permit applicants.                  See id., ¶¶29, 42.
                                            13
                                                                             No.        2018AP59



       ¶17   We unanimously rejected those arguments, holding that

the    DNR   has    both    a    constitutional         duty    and        the     statutory

authority to consider the environmental effects of all proposed

high    capacity     wells.        Id.,     ¶39.       We    held     that        the     DNR's

constitutional       public-trust         duty     stems     from     the        legislature

delegating to the DNR that obligation via Wis. Stat. §§ 281.11

and 281.12.        Id., ¶¶34, 39.      And for the DNR to fulfill its duty

under § 281.11 to "protect, maintain, and improve" the state's

water supply, it had to consider the environmental effects of a

proposed high capacity well.              Id., ¶39 & n.29.            Put another way,

a permit application for a high capacity well triggers the DNR

to act on its public-trust duty, under which it cannot ignore

"concrete, scientific evidence of potential harm to waters of

the state."        Id., ¶¶39 n.28, 46.

       ¶18   We also explained that what the DNR's duty sometimes

requires, its statutory authority likewise permits.                           "[T]here is

nothing in either Wis. Stat. § 281.34 or § 281.35" that prevents

the DNR from considering the environmental effects of proposed
wells for which it is not required to do so.                     Id., ¶41.          Rather,

the legislature has "expressly granted" the DNR the "discretion

to    undertake     the    review    [the    DNR]      deems     necessary          for     all

proposed high capacity wells."                   Id., ¶39.      As for East Troy's

argument that the DNR's broad discretion over permit approvals

created a system "without standards," we explained that "broad

standards      [are]       not . . . non-existent            ones."              Id.,      ¶43.

Indeed,      "[g]eneral         standards    are       common        in     environmental
statutes"     because       they     allow       the   DNR      to        "utilize[]        its
                                            14
                                                                                 No.      2018AP59



expertise" in determining how best to protect the environment

within its statutory limits.               Id., ¶43 & n.34.                To ignore that

expertise      and     prevent    the    DNR       from     considering          evidence       of

potential      environmental         effects        both     "conflict[ed]             with    the

permissive language in the statutes" and might have led to the

"absurd      result"    where    the     DNR       would    be    forced      to    approve      a

permit for a well that met other statutory requirements but that

the    DNR    "knew . . . would          cause       harm    to    the     waters        of    the

state."       Id., ¶¶28, 42.       We therefore concluded that the DNR has

"the     authority       and     the     general           duty"     to       consider         the

environmental impact of proposed high capacity wells, especially

when it is presented with evidence of potential environmental

harms.       Id., ¶¶64, 66.

       ¶19    We    reaffirm     our    statutory          analysis      in   Lake       Beulah.

Our    unanimous      decision    there        correctly         interpreted        the       well-

permitting statutes, each of which is the same today as it was

in 2011.        Accordingly, there is no need to re-interpret those

statutes.
                                               2

       ¶20    But    Lake    Beulah      alone      does     not    resolve         this      case

because,      after     we   heard      oral       arguments       in     that      case,      the

legislature passed Act 21.               See 2011 Wis. Act 21; Lake Beulah,

335    Wis. 2d 47,       ¶39     n.30.         The     Act       contained         significant

revisions to Wis. Stat. ch. 227, which governs administrative

agencies and procedures, including adding subsec. (2m) to Wis.

Stat. § 227.10:


                                           15
                                                                              No.    2018AP59


      No agency may implement or enforce any standard,
      requirement, or threshold, including as a term or
      condition of any license issued by the agency, unless
      that standard, requirement, or threshold is explicitly
      required or explicitly permitted by statute or by a
      rule that has been promulgated in accordance with this
      subchapter . . . .
The question is therefore what effect, if any, does § 227.10(2m)

have on our analysis in Lake Beulah?                  The Intervenors argue that

the   DNR    correctly        determined,     based    on   then-Attorney            General

Schimel's      2016       opinion,    that   § 227.10(2m)        prohibits          it    from

considering         the    environmental          effects   of      a    proposed         high

capacity      well,       except     for   when     required      under       Wis.       Stat.

§ 281.34(4).

      ¶21     We hold that Wis. Stat. § 227.10(2m) does not alter

our analysis or conclusion in Lake Beulah.                       The DNR's authority

to consider the environmental effects of proposed high capacity

wells,      while    broad,     is    nevertheless      explicitly           permitted      by

statute.

      ¶22     The key to understanding § 227.10(2m) is to understand

the meaning of the term "explicitly."                  There is no definition of

"explicit" in the statutes, but it is a common word and the

parties generally agree on its ordinary, dictionary definition.

See Moreschi, 395 Wis. 2d 55, ¶21.                     "Explicit" is ordinarily

defined      as     meaning    "'clearly      expressed'       so       as   to     'leav[e]

nothing implied.'"            See, e.g., American Heritage Dictionary 645

(3d ed. 1994).            The parties disagree about the relationship of

"explicit" to "broad."               The Intervenors read "explicit" as the




                                             16
                                                                             No.     2018AP59



opposite     not   only     of   "implicit"         but     also      of    "broad"      and

"general,"10 arguing that explicit authority must be specific.

Clean Wisconsin counters that explicit authority can be broad or

general, so long as the broad authority is clear.

      ¶23   Explicit authority and broad authority are different

concepts but not mutually exclusive ones.                        An explicit phrase

can be broad or specific; broad authority can be either explicit

or implicit.       See, e.g., Lake Beulah, 335 Wis. 2d 47, ¶39 ("the

legislature    has       explicitly    provided       the       DNR   with     the    broad

authority"); City of Columbus v. Ours Garage & Wrecker Serv.,

536   U.S. 424,    433     (2002)     (noting    that       a   "general"          provision

"explicitly" preempted certain regulations); Explicit, American

Heritage Dictionary 645 (3d ed. 1994) (providing the example

phrase:     "generalizations        that      are     powerful,            precise,      and

explicit").        The    Intervenors      err   by    treating        "explicit"        and

"broad" as incapable of co-existing in a statute's authorizing

language.      In doing so, they misinterpret the scope of Wis.

Stat. § 227.10(2m).
      ¶24   Section 227.10(2m) targets, in a general sense, only

the distinction between explicit and implicit agency authority.

It requires courts to strictly construe an agency's authorizing


       Implicit, American Heritage Dictionary 906 (3d ed. 1994)
      10

("not directly expressed" or "not readily apparent"); Broad, id.
at 241 ("covering a wide scope" or "general"); General, id.
at 755 ("not limited in scope . . . or application"). Given the
similarities in the definitions of "broad" and "general," and
the fact that "general" is a synonym for "broad," we use those
two terms interchangeably.


                                         17
                                                                                No.     2018AP59



statute      as     granting        the        agency     no    implicit           authority.

Section 227.10(2m) does not, however, strip an agency of the

legislatively granted explicit authority it already has.                                    Nor

does it negate a more targeted "directive from the legislature"

to    "liberally    construe"        the       specific    statutes         that      expressly

confer an agency's authority.                       See Wis. Stat. § 281.11; Wis.

Dep't of Justice v. DWD, 2015 WI 114, ¶30, 365 Wis. 2d 694, 875

N.W.2d 545        ("We   take       such        a     directive . . . seriously.").

Accordingly, for purposes of § 227.10(2m), if the legislature

clearly      expresses   in     a     statute's         text    that      an      agency    can

undertake      certain      actions,           the    breadth       of      the       resulting

authority will not defeat the legislature's clear expression.

See also Clean Wis., Inc. v. DNR, No. 2016AP1688, slip op., ¶25

(Wis. S. Ct. July 8, 2021).

       ¶25    That is the case here:                  the legislature has granted

the    DNR    the   broad     but     explicit          authority      to      consider     the

environmental effects of a proposed high capacity well.                                  As we

explained in Lake Beulah, the legislature clearly granted that
authority      by    delegating           to    the      DNR   certain         public-trust

responsibilities in Wis. Stat. § 281.12.                        See Lake Beulah, 335

Wis. 2d 47, ¶¶34, 39.           The text of § 281.12 explicitly requires

the DNR to "carry out the planning, management[,] and regulatory

programs necessary" to achieve the purpose of ch. 281.                                 Just as

explicitly, but even more specifically, the DNR "shall formulate

plans and programs" to protect the state's waters.                              § 281.12(1).

In considering the potential environmental impacts of proposed
high    capacity     wells,     the    DNR       is   carrying      out     those      express
                                               18
                                                                                No.    2018AP59



directives.      See Lake Beulah, 335 Wis. 2d 47, ¶¶39-44.                            That its

explicit   authority        to    do    so    is    broad       does    not    negate       that

authority.

    ¶26    Wisconsin         Stat.      §§ 281.34          and 281.35          are     further

explicit   legislative          permission         for   the     DNR    to     exercise       its

broad authority under Wis. Stat. § 281.12.                        By the plain text of

§§ 281.34(5)(e)       and        281.35(5)(d),           the     DNR     "shall"        impose

conditions    on    an    approved      well       to    ensure       that,    among       other

requirements,       the   well     will      neither      "adversely         affect[]"        any

"public    water      rights       in     navigable         waters"          nor      "have     a

significant detrimental effect on the quantity or quality of the

waters of the state."            For some well applications, the DNR will

be able to impose the necessary permit conditions based solely

on its "expertise in water resources management."                                     See Lake

Beulah, 335 Wis. 2d 47, ¶¶42-43, 46.                       But for others, the DNR

may need to collect and review evidence about a well's potential

environmental       effects      before      it    knows       what    permit      conditions

will prevent those adverse effects.                      See id.         In either case,
the DNR is carrying out its explicit statutory directive to

protect    the     state's       waters      via     certain          permit    conditions.

Therefore,    the    well-permitting              statutes,      in    addition       to    Wis.

Stat. §§ 281.11 and 281.12, explicitly allow the DNR to consider

a proposed well's potential effect on the environment.                                See Wis.

Stat. §§ 281.12, 281.34(5)(e); Lake Beulah, 335 Wis. 2d 47, ¶46.

    ¶27    Because        the    legislature         explicitly         granted       the     DNR

broad authority to consider the potential environmental impact
of proposed high capacity wells, we conclude that the enactment
                                             19
                                                                    No.   2018AP59



of Wis. Stat. § 227.10(2m) does not change our holding in Lake

Beulah.    The    DNR's   authority       to   consider     the    environmental

effects   of     all   high   capacity         wells   is    consistent      with

§ 227.10(2m) and the DNR erred when it concluded otherwise.

                                      3

    ¶28   The Intervenors' remaining arguments miss the mark and

mirror the arguments we rejected in Lake Beulah.                  Like East Troy

in Lake Beulah, the Intervenors argue that a general statute

cannot confer explicit authority.              As discussed above, however,

and exemplified in Wis. Stat. § 281.12, general and explicit are

not mutually exclusive concepts.

    ¶29   The Intervenors' claim that Wis. Stat.                    § 227.10(2m)

"superseded" and "nullif[ied]" Lake Beulah falters for the same

reason, but also because it rests on a misrepresentation of our

holding in Lake Beulah.         The Intervenors misleadingly report

that we "found" the DNR's broad public-trust duty "implicitly

contained the more specific power" to consider the environmental

effects of all proposed high capacity wells.                  Nowhere in Lake
Beulah did we describe the DNR's environmental-review authority

as "implicit."     What we actually said was that "the legislature

has expressly granted the DNR the authority and a general duty

to review all permit applications and decide whether to issue

the permit."     Lake Beulah, 335 Wis. 2d 47, ¶39 (emphasis added).

Thus, § 227.10(2m) does not supersede or nullify our holding in

Lake Beulah.     See id., ¶39 n.31.

    ¶30   The Intervenors' resort to Wis. Stat. § 227.11(2)(a)
does not save its argument.       That statute prevents courts from
                                      20
                                                                                    No.     2018AP59



finding implicit agency-rule-making authority in general policy

or   purpose    statements            that    contain       no     explicit         rule-making

authorization.        But this case is not about the DNR's rule-making

power; section 227.11(2)(a) is therefore irrelevant.

                                               C

       ¶31   Finally,       regarding          the        second        question          in     this

certified appeal, we agree with the circuit court that Clean

Wisconsin's     claim      is    not     barred      by    Wis.     Stat.          § 281.34(5m).

That    provision         bars    a     challenge          "based        on    the        lack      of

consideration        of    the    cumulative         environmental            impacts"         of    a

proposed     high    capacity         well.         Id.    (emphasis          added).          Clean

Wisconsin's claims, however, are based on the fact that the DNR

considered     the    potential         environmental         impact          of    these      wells

when deciding whether to grant the well permits.                                    Accordingly,

§ 281.34(5m) is no bar to Clean Wisconsin's challenge.

                                              III

       ¶32   The    DNR    erroneously         interpreted          a    provision         of     law

when    it   interpreted         Wis.        Stat.    § 227.10(2m)             as    a     bar      to
considering a proposed high capacity well's potentially adverse

environmental effects for which an environmental review was not

otherwise required.              That error, however, does not compel the

DNR to either approve or deny the permits.                                    See Wis. Stat.

§ 227.57(5).          Rather,         after        considering          the        environmental

effects of these proposed wells, the DNR must use its discretion

and expertise to determine whether to approve the wells.                                            We

therefore affirm the circuit court's vacating the DNR's approval
of the wells, but, on remand to the circuit court, we modify the
                                               21
                                                              No.     2018AP59



circuit court's order with instructions that it remand all eight

applications to the DNR.           See id.; Applegate-Bader Farm, 396

Wis. 2d 69, ¶¶39, 41.

      By the Court.—The judgment and order of the circuit court

are   modified   and   affirmed,    and,   as   modified,   the     cause   is

remanded to the circuit court.




                                     22
                                                                   No.   2018AP59.rgb


       ¶33      REBECCA GRASSL BRADLEY, J.         (dissenting).

       [F]reedom of men under government is, to have a
       standing rule to live by, common to every one of that
       society, and made by the legislative power erected in
       it . . . and not to be subject to the inconstant,
       uncertain, unknown, arbitrary will of another man[.]
John Locke, Second Treatise of Civil Government § 22 (John Gough

ed., 1947) (emphasis added).            In a striking affront to the will

of the people, a majority of this court defies the law enacted

by the people's representatives in the legislature, warps the

plain language of enabling statutes, and affords administrative

agencies and unelected bureaucrats the power to override the

legislature from which they derive their delegated authority.

In doing so, the majority upends the foundational principle that

"administrative agencies are the creatures of the legislature

and are responsible to it."             Schmidt v. Dep't of Res. Dev., 39

Wis. 2d 46, 57, 158 N.W.2d 306 (1968) (emphasis added).

       ¶34      Through Act 21,1 the Wisconsin Legislature curtailed

the exercise of regulatory power by abating the authority the

legislature delegated to administrative agencies.                   Specifically,

the    legislature     mandated    that   "[n]o    agency    may    implement     or

enforce any standard, requirement, or threshold, including as a

term       or   condition   of    any   license     issued    by     the    agency,

unless . . . [it] is explicitly required or explicitly permitted

by statute or by a rule[.]"             Wis. Stat. § 227.10(2m) (emphasis

added).         Functionally, the legislature reclaimed a portion of

its    constitutionally-conferred         powers    previously      delegated     to

       1   2011 Wis. Act 21.


                                          1
                                                                          No.    2018AP59.rgb


agencies,      an    act     embodying   the       indelible       principle      that    "an

agency's powers, duties and scope of authority are fixed and

circumscribed         by    the   legislature           and   subject    to     legislative

change."       Schmidt, 39 Wis. 2d at 56 (emphasis added).

       ¶35     Instead of giving effect to this legislative change,

the     majority           nullifies     it.             Disregarding          Wis.     Stat.

§ 227.10(2m)'s instruction that agencies may exercise only those

enforcement powers "explicitly" granted by the legislature or

properly promulgated by rule, the majority infuses its statutory

analysis with environmental policy concerns in order to reach

the conclusion that the Department of Natural Resources (DNR)

possesses the power to conduct environmental impact reviews for

the    eight    high       capacity    wells       at    issue   in     this    case.      It

doesn't.

       ¶36     To arrive at its favored holding, the majority severs

Wis.    Stat.        § 227.10(2m)      from        any    relationship          with    DNR's

enabling authorities.             Because DNR lacks any explicit authority

to    conduct    environmental         impact       reviews      for    the     eight    high

capacity wells, DNR may not undertake them.                            Lake Beulah Mgmt.

Dist. v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, does

not (and cannot) supersede the law.                      The circuit court erred in

vacating DNR's well approvals and the majority errs in affirming

the judgment.         I dissent.

                     I.     STATUTORY AND FACTUAL BACKGROUND

                A.    Statutes Governing High Capacity Wells

       ¶37     Wisconsin       Stat.   ch.     281       governs      DNR's     review    and
approval of high capacity well applications.                            Under Wis. Stat.

                                               2
                                                                No.    2018AP59.rgb


§ 281.34(1)(b), "high capacity wells" have a pumping capacity of

more than 100,000 gallons per day (gpd).                Wells with a pumping

capacity of less than 100,000/gpd are subject to a different set

of requirements and are not at issue in this case.                      See Wis.

Stat. § 281.34(3)(a) (requiring owners of a well that is "not a

high capacity well" to simply notify the department before its

construction and pay a $50 fee).

    ¶38     Wisconsin Stat. ch. 281 divides high capacity wells

into two separate categories:           wells with a "water loss" above

2,000,000/gpd in any 30-day period [hereinafter "large wells"],

and wells with a "water loss" below 2,000,000/gpd [hereinafter

"medium wells"].2        See Wis. Stat. § 281.35(4)(b)1.              Under Wis.

Stat. § 281.34(1)(g), "water loss" means "a loss of water from

the basin from which it is withdrawn as a result of interbasin

diversion or consumptive use or both."

    ¶39     Wisconsin     Stat.    § 281.35(5)(d)       sets    forth     express

requirements DNR must follow before approving an application for

a large well.      Among other requirements, DNR "shall determine"

"[t]hat    no   public   water    rights    in   navigable     waters    will   be

adversely affected [by the proposed large well]" and that "the

proposed    withdrawal    will    not   have     a   significant      detrimental

effect on the quantity and quality of the waters of the state."

    2  Although the phrases "large wells" and "medium wells" do
not appear in the Wisconsin Statutes, they are helpful labels
for conceptualizing the statutory scheme under which DNR reviews
and approves high capacity well applications.       As will be
explained later, although "large wells" and "mediums wells" are
both "high capacity wells," only the former are subject to the
heightened mandates of Wis. Stat. § 281.35.


                                        3
                                                                          No.   2018AP59.rgb


§ 281.35(5)(d)1, 6.              If DNR approves a large well application,

it   "shall      modify    the    applicant's         existing    approval        or    shall

issue a new approval that specifies" a number of permitting

conditions,        including,      among    other       things,     "[t]he       dates     on

which . . . water may be withdrawn," "[t]he uses for which water

may be withdrawn," and "[a]ny other conditions, limitations and

restrictions       that     the    department     determines       are     necessary       to

protect the environment[.]"            § 281.35(6)(a)3, 4, 7.

      ¶40     In contrast, medium wells are subject to considerably

fewer     permitting       requirements     than       large     wells;    DNR     is    only

sometimes        allowed    to    conduct   an     environmental          impact       review

before approving an application for a medium well.                          Unlike large

wells,     DNR    need     not    satisfy   the       requirements    of        Wis.    Stat.

§ 281.35(5)(d)        before       approving      a     medium     well     application.

Instead, medium wells primarily fall under the purview of Wis.

Stat. § 281.34.           Pursuant to § 281.34(4)(a), DNR may conduct an

environmental impact review only when a high capacity medium

well falls into one of three categories:                    (1) "[a] high capacity

well that is located in a groundwater protection area";3 (2) "[a]




      3Wisconsin Stat.  § 281.34(1)(am)  defines "groundwater
protection area" as "an area within 1,200 feet of any of the
following:

      1. An outstanding resource water identified under s. 281.15
         that is not a trout stream.

      2. An exceptional resource water identified under s. 281.15
         that is not a trout stream.

                                                                                (continued)
                                            4
                                                                      No.    2018AP59.rgb


high capacity well with a water loss of more than 95 percent of

the amount of water withdrawn"; and (3) "[a] high capacity well

that may have a significant environmental impact on a spring."

§ 281.34(4)(a)1-3.4

       ¶41     Under Wis. Stat. § 281.34(5), if a high capacity well

corresponds to one of these three categories, DNR follows its

environmental         review   process      in   accordance    with    its     properly

promulgated rules.           Pursuant to this process, if DNR determines

"that an environmental impact report . . . must be prepared for

a proposed high capacity well" falling under one of the above

three categories, DNR "may not approve the high capacity well"

unless it includes permitting conditions "that ensure that the

high       capacity   well     does   not    cause   significant       environmental

impact."       See § 281.34(5)(b)-(d) (emphasis added).                     Importantly

for    purposes       of   this   case,     the    Wisconsin    Statutes        do   not

expressly authorize or require DNR to conduct an environmental

impact review for medium wells that do not fit at least one of

these three categories.

              B.   DNR's Approval of Eight High Capacity Wells

       ¶42     All parties agree that the eight wells at issue in

this case have a pumping capacity above 100,000/gpd and a water


       3. A class I, class II, or class III trout stream, other
          than a class I, class II, or class III trout stream that
          is a farm drainage ditch with no prior stream history, as
          identified under sub. (8)(a)."

       "Large wells" are also subject to the provisions of Wis.
       4

Stat. § 281.34(4)(a), in addition to the requirements set forth
in Wis. Stat. § 281.35(5)(d).


                                            5
                                                                        No.   2018AP59.rgb


loss    below    2,000,000/gpd     in     any       30-day    period.         With      these

characteristics, they are all medium wells.                        Between March 2014

and April 2015, DNR received permit applications for the eight

wells    from    parties   uninvolved          in    this    dispute.         Ostensibly

guided by this court's decision in Lake Beulah, DNR screened the

applications      for   potential       adverse       impacts      to   waters       of    the

state.       In relevant part, Lake Beulah held that "DNR has the

authority and a general duty to consider whether a proposed high

capacity well may harm waters of the state."                          Lake Beulah, 335

Wis. 2d 47, ¶3.

       ¶43    For three of the applications at issue in this case,

DNR    delayed    approval    of    the    permits,          citing     concerns        about

neighboring      waters;     however,       it       never     conducted       a     formal

environmental      review.         For     one       of     the    applications,           DNR

initially recommended approval with a limited capacity for the

well, but deferred its decision for further evaluation.                            For the

remaining four applications, DNR conducted an analysis of the

cumulative impacts these wells would have on surrounding waters

and concluded that these four applications should be denied.

However, instead of denying the applications, DNR offered the

applicants the option to place them "on hold," noting that "the

[Wisconsin] Legislature is currently discussing legislation that

may     affect   the    review     of     these      applications."            That        new

legislation was Act 21, which, as relevant to this case, created

Wis.     Stat.   § 227.10(2m).            DNR       accurately      anticipated           that

§ 227.10(2m)      would    have    an     impact      on     the   approval        of     well
applications, among other agency actions.                         Under that statute,

                                           6
                                                                                  No.    2018AP59.rgb


agencies——including                  DNR——may           not    enforce          "any      standard,

requirement, or threshold, including as a term or condition of

any license," unless it is "explicitly required or explicitly

permitted by statute or by a rule[.]"                              § 227.10(2m).           In other

words, the legislature prohibited DNR (and all other agencies)

from acting beyond the authority explicitly delegated to it by

the legislature.                Because the legislature enacted § 227.10(2m)

more than one month after this court heard oral argument in Lake

Beulah          and    just    six        weeks    before      this      court     released       its

decision, the court did not apply the statute at all.

       ¶44        While       all        eight    applications           in    this     case     were

pending, the Wisconsin State Assembly requested a formal opinion

from the Attorney General to resolve any confusion between Wis.

Stat.       § 227.10(2m)            and     Lake    Beulah.           The      Attorney     General

concluded that § 227.10(2m) requires "an agency [to] have an

explicit         authority          to    impose    license        and    permit       conditions."

2016 Wis. Op. Att'y Gen. 1, ¶29 (2016) (OAG-01-16).                                       According

to the Attorney General, "[t]he timing of Act 21's passage, as

well       as    the    plain       language       of    the   decision,         supports        [the]

conclusion that the                  Lake Beulah          court did not interpret and

apply Wis. Stat. § 227.10(2m)."                           Id., ¶9.            Fundamentally, the

Attorney          General      recognized          that       in    enacting       Act     21,    the

legislature "explicitly limited agency authority."5                                   Id., ¶26.




       In May 2020, a new Attorney General withdrew OAG-01-16 in
       5

its entirety.     See https://www.doj.state.wi.us/sites/default/
files/news-media/5.1.20_High_Cap_wells_Letter.pdf.


                                                    7
                                                                          No.   2018AP59.rgb


     ¶45    In light of the Attorney General's formal opinion, DNR

proceeded to review the eight well applications to determine

whether environmental review of the medium wells was explicitly

required or permitted by statute or rule.                           DNR answered this

question in the negative, concluding that the eight wells did

not fit any of the three categories listed under Wis. Stat.

§ 281.34(4)(a)       and    therefore         did        not    trigger    environmental

review.      DNR     subsequently        approved          all    eight    well    permits

without conducting a formal environmental review.

     ¶46    Clean    Wisconsin,         Inc.       and    Pleasant    Lake      Management

District (Petitioners) filed petitions for judicial review of

DNR's     approval    of    the    well          permits.          The    actions        were

consolidated in Dane County Circuit Court.                          The circuit court

ruled in favor of Petitioners, vacating seven of DNR's approved

permits and remanding for an evaluation of environmental impacts

on the eighth approved permit.

     ¶47    DNR,     as    well   as     a     group       of    intervening      industry

organizations,6 appealed the decision of the circuit court.                               The

court of appeals certified the case to this court.                                After we

accepted    certification,        DNR    reversed          its   position       before    the

lower     courts     and    aligned          its     arguments       with        those    of

Petitioners.       The Joint Committee on Legislative Organization,


     6 Intervening   industry   organizations   include   Wisconsin
Manufacturers & Commerce, Dairy Business Association, Midwest
Food Processors Association, Wisconsin Potato & Vegetable
Growers   Association,   Wisconsin   Cheese   Makers   Association,
Wisconsin Farm Bureau Federation, Wisconsin Paper Council, and
Wisconsin Corn Growers Association.


                                             8
                                                                 No.    2018AP59.rgb


on behalf of the Wisconsin Legislature, intervened.                         After a

stay of proceedings, briefing proceeded on the merits and this

court heard oral argument.

                              II.     DISCUSSION

    ¶48     Emphasizing     the     adverse        environmental       effects      of

approving these wells, the majority declines to apply the plain

language of Wis. Stat. § 227.10(2m) and affirmatively rejects

the legislature's limitations on agency authority——and not just

DNR's.      Contrary to the majority's conclusions, there is no

legal authority for DNR to conduct environmental impact reviews

of any of the eight proposed high capacity wells, much less any

"explicit authority" as § 227.10(2m) commands.                 The public trust

doctrine    certainly    doesn't    confer     it.      Lake   Beulah       did    not

decide     otherwise——the     court        never     interpreted       or    applied

§ 227.10(2m) in that case.           The majority conducts its analysis

exactly     backwards,      purportedly       seeking      "explicit"         agency

authority    first,     finding     only     broad    policy    statements         and

general duties in the enabling statutes, and then torturing the

language and meaning of           § 227.10(2m) in order to achieve an

absolute obstruction of that law.             A proper analysis starts with

§ 227.10(2m).

              A.   The "Explicit Authority" Requirement

    ¶49     When it enacted Wis. Stat. § 227.10(2m) more than a

decade ago, the "legislature lamented that state agencies were

somehow    exercising    regulatory        authority    far    beyond       what    it

intended to grant them."            Kirsten Koschnick, Making "Explicit
Authority" Explicit:         Deciphering Wis. Act 21's Prescriptions

                                       9
                                                                          No.    2018AP59.rgb


for Agency Rulemaking Authority, 2019 Wis. L. Rev. 993, 995

(2019).      In response, the legislature——as the elected voice of

the    people    of   Wisconsin——"spoke          up    and    clarified,         through     a

piece of legislation, the ways in which it confers regulatory

authority upon agencies."               Id. at 996.            Act 21 "dramatically

alter[ed]       the   regulatory        authority           enjoyed       by    all    state

agencies."      Id.

       ¶50    As part of Act 21, the legislature created Wis. Stat.

§ 227.10(2m), which imposes an "explicit authority" requirement

upon    agencies.       In    relevant       part,      the    statute         provides     as

follows:

       No agency may implement or enforce any standard,
       requirement, or threshold, including as a term or
       condition of any license issued by the agency, unless
       that standard, requirement, or threshold is explicitly
       required or explicitly permitted by statute or by a
       rule that has been promulgated in accordance with this
       subchapter, except as provided in s. 186.118(2)(c) and
       (3)(b)3.
§ 227.10(2m)      (emphasis        added).       Contrary          to    the     majority's

vitiating reading of it, the statute speaks for itself:                                     an

agency may not enforce any standard, requirement, or threshold

(including as a condition of a license) unless the agency is

explicitly      required     or    permitted     to     do    so    by    statute      or   by

properly promulgated rules.

       ¶51    "Explicit"      means     what     any    person        would      reasonably

understand it to mean:            something "[e]xpressed without ambiguity

or vagueness" and "leaving no doubt."                         Explicit, Black's Law

Dictionary      725   (11th       ed.   2019);        see    also       Explicit,     Oxford
English      Dictionary    901     ("[d]istinctly           expressing         all   that   is

                                          10
                                                                           No.    2018AP59.rgb


meant; leaving nothing merely implied or suggested; unambiguous;

clear"); State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI

58, ¶53, 271 Wis. 2d 633, 681 N.W.2d 110 (instructing courts to

turn to dictionary definitions to ascertain the plain meaning of

a   statute).             "Required"      and           "permitted"       likewise        hold

commonplace meanings.              The former means to "to stipulate as

obligatory by authority," particularly to comply with a "law

[or]   regulation."          Require,      The       American     Heritage        Dictionary

1492 (5th ed. 2011); Require Oxford English Dictionary 2541 (6th

ed. 2007).         The latter means to "allow or give consent to a

person or thing to do . . . something."                          Permit, The American

Heritage Dictionary 2166 (5th ed. 2011); Permit Oxford English

Dictionary        1315    (6th     ed.    2007)         ("to     allow    the     doing    of

(something); consent to").               After Act 21, agency authority may

no longer be derived by implication.                       As the plain language of

§ 227.10(2m)        provides,      if    an        enabling      statute     or     lawfully

promulgated        rule     does    not       unambiguously——and             without       any

intimation of doubt——confer authority upon an agency to exercise

a certain power (either to comply with the law or in accordance

with the legislature's express consent), the agency simply does

not possess that power; instead, the legislature retains it.

       ¶52   This        interpretation            of    Wis.     Stat.      § 227.10(2m)

conforms     to     our    precedent.          In        Palm,    we     noted     that   the

legislature        "significantly         altered          our     administrative         law

jurisprudence by imposing an 'explicit authority requirement' on

our interpretations of agency powers."                      Wisconsin Legislature v.
Palm, 2020 WI 42, ¶51, 391 Wis. 2d 497, 942 N.W.2d 900 (citation

                                              11
                                                                              No.    2018AP59.rgb


omitted).      In particular, we determined that the language of

§ 227.10(2m)       "requires             us    to        narrowly     construe        imprecise

delegations       of    power       to   administrative            agencies."         Id.,    ¶52

(citation    omitted).              Agencies            may    not,   for    example,     glean

implied powers from general statutory language, nor can they

transform broad statutory statements of legislative purpose or

intent     into    a         conferral        of        authority.7         See     id.       The

legislature's          new    statutory        scheme         "prevent[s]     agencies       from

circumventing          this     new      'explicit            authority'     requirement      by

simply utilizing broad statutes describing the agency's general

duties or legislative purpose as a blank check for regulatory

authority."       Id. (quoted source omitted).

    ¶53     Just last year in Papa v. DHS, this court applied the

plain language of Wis. Stat. § 227.10(2m) in considering whether

the Department of Health Services (DHS) had the authority to

recoup payments made to Medicaid service providers.                                 See Papa v.

DHS, 2020 WI 66, ¶2, 393 Wis. 2d 1, 946 N.W.2d 17.                                     Applying

explicit    language           in     DHS's        enabling       statutes     and     properly


    7  Even within the space of agency rulemaking, Act 21 forbids
agencies from promulgating rules under merely implicit grants of
authority.   For example, agencies may not promulgate rules by
relying upon statements of "legislative intent, purpose,
findings, or policy," Wis. Stat. § 227.11(2)(a)1, nor can
agencies rely upon "statutory provision[s] describing the
agency's general powers or duties."    § 227.11(2)(a)2.   Neither
do "statutory provision[s] containing a specific standard,
requirement,      or      threshold"     "confer      rule-making
authority . . . or augment [any agency's] rule-making authority
beyond the rule-making authority that is explicitly conferred on
the agency by the legislature."        § 227.11(2)(a)3 (emphasis
added).


                                                   12
                                                                               No.   2018AP59.rgb


promulgated rules, we concluded that DHS had the authority to

recoup such payments only in three specific circumstances:                                    when

DHS cannot verify (1) the actual provision of covered services,

(2) that the reimbursement claim is appropriate for the service

provided, or (3) that the reimbursement claim is accurate for

the    service     provided.          Id.,     ¶40.            Because      DHS's    recoupment

policy exceeded the explicit grant of authority to DHS, it was

unlawful.       Id., ¶41.       Significantly for this case, we determined

that     "absent       any    explicit       authority"           for       DHS's    recoupment

policy, "we are left with a clear conclusion[:]                                 [t]here is no

legal basis for [that policy]."                      Id.        Under the directives of

§ 227.10(2m), this court is supposed to "look to the statutes

and promulgated [agency] rules to determine the scope of [the

agency's] explicit . . . authority."                       Id., ¶32 (emphasis added).

If these sources of law do not explicitly confer authority, the

agency    lacks     any      lawful    power        to    take       that     specific    agency

action.

       ¶54   Elevating        its     environmental            policy       preferences       over

the    legislature's         prerogative        to        reclaim       its    constitutional

authority,      the     majority      distorts           the    plain       language     of   Wis.

Stat. § 227.10(2m) to achieve its own ends.                                 In doing so, the

majority        flagrantly          flouts          foundational              principles        of

constitutional         governance.            "We        have     long       recognized       that

administrative         agencies       are    creations          of    the     legislature      and

that     they    can     exercise       only        those       powers       granted     by    the

legislature."           Martinez      v.    DILHR,        165     Wis. 2d 687,         697,    478
N.W.2d 582 (1992) (citation omitted) (emphasis added).                                    "[T]he

                                               13
                                                                            No.    2018AP59.rgb


legislature         may       withdraw     powers        which       have   been      granted,

prescribe the procedure through which granted powers are to be

exercised,      and       if    necessary        wipe    out     the    agency     entirely."

Schmidt, 39 Wis. 2d at 57.                 Administrative agencies are not only

"creatures of the legislature," but they "are responsible to

it."         Chicago      &    N.W.     Ry.      Co.    v.     Pub.     Serv.     Comm'n,      43

Wis. 2d 570, 579, 169 N.W.2d 65 (1969).                           When the legislature

confines      agency       authority       within        the    legislature's         explicit

consent, that is the law and the will of the people, which this

court is duty-bound to respect and to uphold.

       ¶55    The majority frees administrative agencies from the

legislature's        "explicit         authority"        requirement        in    Wis.      Stat.

§ 227.10(2m), to the detriment of the structural separation of

powers embodied in our constitutional architecture.                               "The United

States and Wisconsin Constitutions both vest exclusive powers in

each of three independent branches of government, not four."

Koschkee      v.    Taylor,       2019     WI    76,     ¶47,     387    Wis. 2d 552,         929

N.W.2d 600         (Rebecca       Grassl        Bradley,       J.,      concurring).          An

administrative state was "not the Framers' design."                                   Peter J.

Wallison, Judicial Fortitude:                     The Last Chance to Rein in the

Administrative            State       ix   (2018).              Instead,        the    Framers

"structured a tripartite system of separate powers in which each

branch of the government had an assigned but limited role."                                  Id.

"The    legislature            makes,      the        executive       executes,       and    the

judiciary construes the law."                    Wayman v. Southard, 23 U.S. 1, 46

(1825).        Neither our state nor federal constitutions empower
anyone other than the legislature to make law——including any

                                                 14
                                                                          No.       2018AP59.rgb


administrative        agency.     See     U.S.       Const.    art.       I,        § 1   ("All

legislative        Powers    herein     granted        shall        be    vested          in    a

Congress[.]"); Wis. Const. art. IV, § 1 ("The legislative power

shall be vested in a senate and assembly[.]").                                "Through the

Constitution, after all, the people had vested the power to

prescribe     rules    limiting       their    liberties       in    Congress          alone."

Gundy v. United States, 139 S. Ct. 2116, 2133 (2019) (Gorsuch,

J., dissenting) (emphasis added).                    As James Madison declared,

"[n]o political truth is certainly of greater intrinsic value,

or is stamped with the authority of more enlightened patrons of

liberty" than the separation of powers.                     The Federalist No. 47,

at 301 (James Madison) (C. Rossiter ed., 1961).                           Preserving the

legislature's prerogative to control its constitutionally-vested

law-making powers safeguards the peoples' liberty.

       ¶56   Courts     "have    too     long        abrogated      [their]           duty      to

enforce the separation of powers required by our Constitution."

DOT v. Ass'n of Am. Railroads, 575 U.S. 43, 91 (2015) (Thomas,

J., concurring).            The majority abrogates the court's duty in

this case.      While some may applaud the court's advancement of

environmental goals, its decision "sanctions the growth of an

administrative system that concentrates the power to make laws

and    the   power    to    enforce    them     in    the   hands        of     a    vast      and

unaccountable administrative apparatus that finds no comfortable

home    in   our     constitutional       structure."               Id.       (Thomas,         J.,

concurring).           The    majority        makes     administrative                agencies

superior to the legislature, which is irreconcilable with the
republican system of governance established by the Framers.                                    "In

                                          15
                                                                           No.    2018AP59.rgb


republican        government,       the    legislative         authority         necessarily

predominates."           Morrison v. Olson, 487 U.S. 654, 698 (1988)

(Scalia, J., dissenting) (quoting The Federalist No. 51, at 322

(James Madison) (C. Rossiter ed. 1961)).                        "The people bestowed

much      power         on   the      legislature,            comprised          of      their

representatives whom the people elect to make the laws."                                 Gabler

v. Crime Victims Rights Bd., 2017 WI 67, ¶60, 376 Wis. 2d 147,

897 N.W.2d 384 (emphasis added).                    The people never imparted any

power     on      administrative           bureaucrats         insulated          from       any

democratic        oversight    by    the       people.         Through      Act       21,   the

legislature reclaimed the power the people gave it and this

court has no authority to override this legislative choice.

       ¶57     The majority's move has injurious impact far beyond a

handful      of    wells.         "Although         the    Framers    could        not      have

envisioned        the    modern     administrative           state,     they       certainly

envisioned the danger to liberty posed by the accumulation of

government powers in the hands of federal officials."                                  Charles

J. Cooper, Confronting the Administrative State, 25 Nat'l Aff.

96, 96 (Fall 2015).           This concern exists no less at the state

level.            Although    the         legislature         created       our       current

administrative           system,     the       majority        transforms          it       into

Frankenstein's monster, a behemoth                        beyond legislative control

unless the legislature kills it.                    While the majority's decision

in this case is an affront to the legislature, it is the people

who will suffer in its aftermath.                     "The concentration of power

within       an     administrative             leviathan        clashes          with        the
constitutional          allocation        of    power       among    the     elected        and

                                               16
                                                                          No.    2018AP59.rgb


accountable branches of government at the expense of individual

liberty."           Koschkee,     387   Wis. 2d 552,              ¶42   (Rebecca     Grassl

Bradley, J., concurring).               When the judiciary rides roughshod

over    laws       restricting    the   exercise             of   delegated     legislative

authority, it imperils "the liberty of all citizens."                               Operton

v. LIRC, 2017 WI 46, ¶80, 375 Wis. 2d 1, 894 N.W.2d 426 (Rebecca

Grassl Bradley, J., concurring).                  "The Framers 'believed the new

federal government's most dangerous power was the power to enact

laws restricting the people's liberty.'"                          Fabick v. Evers, 2021

WI    28,    ¶56,    396   Wis. 2d 231,       956       N.W.2d 856       (Rebecca    Grassl

Bradley, J., concurring) (quoting                      Gundy,      139 S. Ct.       at 2134

(Gorsuch, J., dissenting)).              In this case, the majority affords

administrative agencies carte blanche to regulate the people and

entities they govern, based solely on broad grants of authority,

denying the legislature the ability to check the actions of the

bureaucracy it created.

       ¶58       Notwithstanding the absence of a constitutional basis

for    the       administrative   state,      "many          commentators     assert     that

there       is    little   alternative       to        the    powerful    administrative

agencies we have today," in light of an increasingly "complex

U.S. economy and society."               Wallison, supra, at 19, 30.                     But

"[g]overnmental efficiency can never be allowed to trump the

people's liberty."           Fabick, 396 Wis. 2d 231, ¶67 (Rebecca Grassl

Bradley, J., concurring).               "The end result" of the majority's

view of agencies "may be trains that run on time (although I

doubt       it),    but    the   cost   is        to    our       Constitution     and   the
individual liberty it protects."                       Ass'n of Am. Railroads, 575

                                             17
                                                                                No.   2018AP59.rgb


U.S.   at    91        (Thomas,       J.,     concurring).            Instead    of    "straying

further and further from the Constitution without so much as

pausing,"         we    should        "stop      to    consider       that   document     before

blithely giving the force of law to any other agency."                                  Michigan

v. E.P.A., 576 U.S. 743, 763-64 (2015) (Thomas, J., concurring).

The people of Wisconsin gave the legislature——not administrative

agencies——the            power        to    make           law.      Accordingly,       if    the

legislature decides to curtail the delegated powers of agencies

by enacting legislation limiting agency action to that which is

explicitly required or permitted by the legislature, this court

must   uphold          the     law.        The    legislature         neither    requires     nor

permits DNR to conduct an environmental review of the eight

wells at issue in this case and the majority's conclusion to the

contrary undermines the rule of law.

   B.       DNR Lacks Explicit Authority to Conduct Environmental
            Impact Reviews for the Eight High Capacity Wells.
       ¶59    Nowhere in the Wisconsin Statutes or in any lawfully

promulgated            rules    does       DNR    have       the     explicit    authority     to

conduct      an    environmental            impact          review   of   the   high    capacity
wells at issue in this case.                          All parties agree that the eight

wells have a "water loss" below 2,000,000/gpd and a pumping

capacity above 100,000/gpd, qualifying each as a medium well.

None of them are large wells, so Wis. Stat. § 281.35(5)(d) does

not apply.              The only statutory authority authorizing DNR to

conduct environmental reviews of medium wells lies in Wis. Stat.

§ 281.34(4)(a).                Nothing in that statute expressly authorizes
DNR to do so in this case.


                                                      18
                                                          No.   2018AP59.rgb


     ¶60    To    reiterate,   Wis.   Stat.    § 281.34(4)(a)   explicitly

authorizes DNR to conduct environmental impact reviews only for

three specific types of high capacity wells:              (1) "[a] high

capacity well that is located in a groundwater protection area";

(2) "[a] high capacity well with a water loss of more than 95

percent of the amount of water withdrawn"; and (3) "[a] high

capacity well that may have a significant environmental impact

on a spring."       § 281.34(4)(a)1-3.        The parties all agree that

the eight wells in this case do not fit any of these three

categories.      This fact is fatal to Petitioners' claim.         Section

281.34(4)(a) is the only statute requiring DNR to conduct an

environmental impact review for high capacity medium wells, but

only for three categories of wells to which the eight wells in

this case do not belong:       "[DNR] shall review an application for

approval of any of the following [three categories] using the

environmental review process[.]"          (Emphasis added.)       Even the

majority    acknowledges   that   "an    environmental   review    is   not

required for any of the eight wells in this case."                Majority

op., ¶15.        No statute permits environmental reviews of these

wells either.        Because the eight high capacity medium wells

under consideration do not fall into any of the three statutory

categories explicitly requiring DNR action, DNR has no authority

to conduct environmental impact reviews of them.8

     8 DNR——now arguing in support of Petitioners——contends that
allowing DNR to conduct environmental impact reviews for high
capacity medium wells only if they fall under Wis. Stat.
§ 281.34(4)(a)'s three categories would lead to absurd results.
According   to  DNR,   under  the  definition   of  "groundwater
protection area" for example (see footnote 3, supra), DNR
                                                     (continued)
                               19
                                                                         No.    2018AP59.rgb


    ¶61    The      majority     gives       short        shrift     to        Wis.     Stat.

§ 227.10(2m)       and    contrives     "explicit"        authority       from        broadly

worded   statements       of   policy      and    purpose     rather      than        express

requests or permissions from the legislature.                         In particular,

the majority relies on Wis. Stat. §§ 281.11 and 281.12.                                 These

broadly-worded       statutes       leave        everything    to      inference          and

implication.        The former——nothing more than a "[s]tatement of

policy       and         purpose"——states            in       part             that       DNR

"shall . . . protect,          maintain      and     improve       the     quality        and

management    of    the    waters     of    the    state[.]"         § 281.11.            The

latter——a provision of "[g]eneral department powers and duties"—

—states in part that DNR "shall have the general supervision and

control over the waters of the state" and "shall carry out the

possesses the authority to conduct an environmental impact
review for proposed wells within 1,200 feet of high-quality
waters but not wells just a few feet further——a result it deems
absurd.   But the legislature engages in this sort of line-
drawing all the time and DNR's position abandons basic
principles of statutory interpretation.   It is the job of this
court to "apply [a] statute as written, not interpret it as we
think it should have been written."    Columbus Park Hous. Corp.
v. City of Kenosha, 2003 WI 143, ¶34, 267 Wis. 2d 59, 671
N.W.2d 633.   "Policy decisions are left to the legislature."
Milwaukee J. Sentinel v. City of Milwaukee, 2012 WI 65, ¶37, 341
N.W.2d 607, 815 N.W.2d 367. "[W]e are not permitted to second-
guess the policy choice of the legislature" that it was
"entitled to make." Kohn v. Darlington Cmty. Sch., 2005 WI 99,
¶43, 283 Wis. 2d 1, 698 N.W.2d 794.           Under Wis. Stat.
§ 281.34(4)(a)1, the legislature mandates environmental impact
reviews for high capacity wells located in a groundwater
protection area, which the legislature defines as areas within
1,200 feet of high-quality waters.    See § 281.34(1)(am).   The
legislature set the standard, which DNR may not override. There
is nothing absurd about this provision or its application. The
legislature established a threshold of 1,200 feet and that is
the standard we must apply.


                                           20
                                                                             No.    2018AP59.rgb


planning,         management      and     regulatory          programs       necessary       for

implementing          the       policy     and        purpose      of       this     chapter."

§ 281.12(1).           Branding         these        nebulous     grants       of    authority

"explicit" empties the word of any meaning and impermissibly

defeats the legislature's curtailment of agency power.

       ¶62    Wisconsin         Stat.     §§ 281.11         and       281.12       contain     no

explicit      statement         authorizing          DNR   to    conduct       environmental

impact       reviews;       notably,       the       phrase      "environmental         impact

review" (or anything remotely similar) does not appear in the

statute at all.             Section § 227.10(2m) flatly prohibits agencies

from deriving authority from such sweeping statements of "policy

and purpose" or "general duties."                          See § 227.10(2m) (stating

that     agencies         can     impose     permitting           conditions         only     as

"explicitly required or explicitly permitted by statute or by a

rule").       As we just construed it in Palm, Act 21 "prevent[s]

agencies       from       circumventing          this      new    'explicit         authority'

requirement by simply utilizing broad statutes describing the

agency's general duties or legislative purpose as a blank check

for regulatory authority."                 Palm, 391 Wis. 2d 497, ¶52 (quoted

source omitted).            The majority's reliance on these descriptions

of general duties, policies, and purpose is in error.

       ¶63    DNR's        properly      promulgated             rules      afford     it     no

authority to conduct an environmental impact review for these

eight wells either.              DNR——now arguing in support of Petitioners—

—points      to    Wis.     Admin.    § NR       140.02(4)       as     a   basis    for     such

authority.         Under that rule, DNR "may take any actions . . . if
those actions are necessary to protect public health and welfare

                                                21
                                                                             No.    2018AP59.rgb


or prevent significant damaging effect on groundwater or surface

water    quality[.]"            § NR      140.02(4).            Just     like      Wis.    Stat.

§§ 281.11       and    281.12,       this      provision         makes      no     mention    of

environmental         impact     reviews,       nor    does       its       decidedly      broad

language contain any explicit authorization for such reviews.

"Any actions necessary" cannot be reasonably construed as an

"explicit" requirement or permission as Wis. Stat. § 227.10(2m)

demands.        DNR additionally cites Wis. Admin. § NR 150.20, but

that     provision        does        not      explicitly            require        or     allow

environmental impact reviews for the wells at issue in this

case.        Under      § NR     150.20(1m)(h),            an     environmental           impact

analysis is not a prerequisite for the approval of wells under

Wis.    Stat.     § 281.34      "except        for   wells      under       [§]    281.34(4)."

(Emphasis added.)              Under DNR's own rules, approvals of high

capacity wells outside of § 231.34(4)(a)'s three categories are

merely "minor actions."              See § NR 150.20(1m).

       ¶64   Attempting to buttress its flimsy statutory analysis,

the majority disclaims any "need to re-interpret" Wis. Stat.

§§ 281.11       or     281.12       and     instead    elects          to    "reaffirm       our

statutory analysis in Lake Beulah" despite its abrogation by the

legislature's enactment of Wis. Stat. § 227.10(2m).                                      Majority

op., ¶19.       In blatant defiance of duly enacted law, the majority

refuses      to       allow     § 227.10(2m)          to        take     effect,          instead

illegitimately         allowing          the   court's       superseded           decision    to

supplant the law.             In relevant part, Lake Beulah held that "DNR

has    the   authority        and    a    general     duty      to     consider      potential
environmental harm to the waters of the state when reviewing a

                                               22
                                                                             No.   2018AP59.rgb


high       capacity    well     permit      application."              Lake    Beulah,     335

Wis. 2d 47, ¶44.             The court further determined that "[t]he high

capacity       well    permitting           framework          along    with       the   DNR's

authority      and    general     duty       to   preserve       waters       of   the   state

provides the DNR with the discretion to undertake the review it

deems necessary for all proposed high capacity wells, including

the authority and a general duty to consider the environmental

impact of a proposed high capacity well on waters of the state."

Id., ¶39.        According to the Lake Beulah court, Wis. Stat. ch.

281——reflecting          a    "delegation         of     the    State's       public     trust

obligations"——endows DNR with this extraordinary authority.                               Id.

       ¶65     Setting        aside         its        questionable          constitutional

validity,9      Lake     Beulah       was    superseded          by    the    legislature's

       See Koschkee v. Taylor, 2019 WI 76, ¶48, 387 Wis. 2d 552,
       9

929   N.W.2d 600   (Rebecca   Grassl    Bradley,   J.,   concurring)
("Applying an originalist interpretation of the Constitution,
some   United   States   Supreme    Court   justices   and   several
commentators have opined against the legislature relinquishing
its vested legislative power 'or otherwise reallocat[ing] it,'
echoing the historical understanding that '[t]he legislative
c[ould not] transfer the power of making laws to any other
hands: for it being but a delegated power from the people, they
who have it [could not] pass it over to others.' DOT v. Ass'n
of Am. Railroads, 575 U.S. 43, 73 (2015) (Thomas, J.,
concurring) (quoting John Locke, Second Treatise of Civil
Government § 141, at 71 (J. Gough ed. 1947)) (emphasis added;
alterations in original). See also Richard A. Epstein, Why the
Modern Administrative State Is Inconsistent with the Rule of
Law, 3 N.Y.U. J. of L. & Liberty 491, 496 (2008) (the argument
'that the Constitution authorizes the creation of independent
agencies with aggregated powers of a legislative, executive, and
judicial nature . . . fails so long as it depends on any form of
originalism' and 'the text itself points to a system whereby the
tripartite division is meant to be rigid in law'); Phillip
Hamburger, Is Administrative Law Unlawful? 336 (2014) ('[T]he
government can bind Americans only through laws, and only
through courts with juries and judges, thus preserving the most
                                                         (continued)
                                 23
                                                                        No.   2018AP59.rgb


rollback of regulatory discretion in Wis. Stat. § 227.10(2m),

which abrogated that decision.                  As a preliminary matter, Lake

Beulah    never       considered    the    impact       of   § 227.10(2m)        on    its

analysis, although the majority pretends they coalesce.                                The

legislature enacted this statute in 2011, more than one month

after the Lake Beulah court heard oral argument and only six

weeks before the court released its decision.                         In a footnote,

the Lake Beulah court acknowledged that "[n]one of the parties

argue[d] that the amendments to Wis. Stat. ch. 227 in [Act 21]

affect the DNR's authority in this case."                        Id., ¶39 n.31.         In

supplemental briefing after oral argument, both DNR and Lake

Beulah Management District discussed the impact of Act 21 on the

case, but the court simply concluded that Act 21 "[did] not

affect    [its]       analysis"    and    that    it    "does     not    address      this

statutory change any further."              Id.     Obviously, the Lake Beulah

court declined to consider the impact of Act 21 in declaring

DNR's broad agency powers.               In this case, the court addresses

Act 21's impact on DNR's powers for the first time.

       ¶66     Regardless    of    the    timing       between    Act    21    and    this

court's decision in Lake Beulah, the court's pronouncements in

that    case    are    contrary    to     the    legislature's        curtailment       of

agency powers in Wis. Stat. § 227.10(2m), which abrogated that

case.    It is the duty of this court "to say what the law is"

lest we "risk perpetuating erroneous declarations of the law."

Operton,       375    Wis. 2d 1,     ¶73    (Rebecca         Grassl      Bradley,      J.,


basic conditions of freedom.').").


                                           24
                                                                        No.    2018AP59.rgb


concurring).          Instead of recognizing that the legislature now

prohibits agencies from enforcing "any standard, requirement, or

threshold"      unless      it      is   "explicitly       required      or    explicitly

permitted by statute or rule" the majority doubles down on Lake

Beulah's      pre-§ 227.10(2m)            analysis,        which    sanctions        agency

action   so    long    as     "[t]here     is     nothing    in    either     Wis.   Stat.

§§ 281.34 or 281.35 that prevents the DNR from considering the

environmental effects               of proposed wells for which it is not

required to do so."            Majority op., ¶18 (quoted source omitted).

This is the exact opposite of what § 227.10(2m) says.                              Instead

of   respecting       the     legislature's          decision      to   confine      agency

action       within     the      bounds      of      the    legislature's         explicit

requirements and permissions, the majority restores the status

quo ante Act 21.           The majority rewrites the law to give agencies

a free hand to act unless the legislature explicitly prohibits

the specific agency action.               Such judicial activism subverts the

will   of     the   people       expressed      in   the    laws    enacted     by   their

elected representatives.

       ¶67    The majority is quite transparent about its motives in

rewriting the law, explaining that denying "DNR the discretion

to undertake the review the DNR deems necessary" would preclude

DNR from "utiliz[ing] its expertise in determining how best to

protect the environment[.]"                Majority op., ¶18 (quoted sources

omitted).      In this stunning admission, the majority reveals the

policy   preferences          motivating     its      decision     to   allow     anointed

"experts" to reign over the people as bureaucratic overlords,
unconstrained         by      the     democratic       safeguards        the      majority

                                             25
                                                                           No.    2018AP59.rgb


immobilizes       in     this     decision.        The     majority's           decision    is

"antithetical       to      the    Founders'      vision    of    our      constitutional

Republic, in which supreme power is held by the people through

their elected representatives."                   Koschkee, 387 Wis. 2d 552, ¶45

(Rebecca Grassl Bradley, J., concurring).

      ¶68    Preserving Lake Beulah as an accurate declaration of

law   despite       superseding          legislative       action       overthrows         the

legislature as the "supreme lawmaking body" of this state.                                 City

of Milwaukee v. State, 193 Wis. 423, 448, 214 N.W. 820 (1927).

As we recognized nearly a century ago:

      Where the Legislature has enacted statutes within the
      proper field of legislation, and not violative of the
      provisions of the federal and state Constitutions, its
      edicts are supreme, and they cannot be interfered with
      by the courts; and, where legal principles have been
      laid down by the courts in the proper exercise of
      their judicial functions, and have continued in force
      for such a period as to create vested rights, such
      principles are clothed with a force possessed by a
      statutory enactment, and should be recognized and
      applied until the lawmaking body sees fit either to
      abrogate or modify them.
Id.   at    428   (emphasis         added).        No    one    contends         Wis.   Stat.
§ 227.10(2m) violates our state or federal constitutions.                                   If

anything, the statute represents at least a partial restoration

of the constitutional order.                  Section 227.10(2m) has the force

of law but the majority violates the constitutional separation

of powers by making this court a super-legislature, effectively

vetoing     law        because      it    interferes           with     the       majority's

environmental policy preferences.                  The legislature's mandate in

§ 227.10(2m)        precludes       DNR    from    conducting         an    environmental
impact     review      on   a     proposed    well      unless    it       is    "explicitly

                                             26
                                                                    No.    2018AP59.rgb


required or explicitly permitted by statute or by a rule[;]" a

mere "general duty" or only implied "discretion" fall short of

an explicit authorization.

      ¶69     The    majority      seems      to   suggest    the    public       trust

doctrine      provides      independent       authority    for   DNR      to   conduct

environmental impact reviews of the wells in this case, although

it also recognizes that "DNR's constitutional public-trust duty

stems from the legislature delegating to the DNR that obligation

via   Wis.    Stat.    §§     281.11    and   281.12."       Majority      op.,    ¶17.

Because the constitution does not mention DNR anywhere, the only

mechanism by which the legislature could delegate its public

trust duty to DNR would be statutory.                 Because neither § 281.11

nor § 281.12 explicitly require or permit DNR to exercise the

legislature's public trust duties, § 227.10(2m) precludes DNR

from exercising them regardless of how §§ 281.11 and 281.12 were

interpreted in the past.

      ¶70     The public trust doctrine developed from language in

Article      IX,    Section    1   of   the    Wisconsin     Constitution,        which

provides in relevant part:

      The state shall have concurrent jurisdiction on all
      rivers and lakes bordering on this state so far as
      such rivers or lakes shall form a common boundary to
      the state and any other state or territory now or
      hereafter to be formed, and bounded by the same; and
      the river Mississippi and the navigable waters leading
      into the Mississippi and St. Lawrence, and the
      carrying places between the same, shall be common
      highways and forever free, as well to the inhabitants
      of the state as to the citizens of the United States,
      without any tax, impost or duty therefor.
Wis. Const. art. IX, § 1.                  Interpreting this language, this

court has held that "[t]he legislature has the primary authority
                               27
                                                                       No.   2018AP59.rgb


to    administer      the    public     trust   for     the     protection      of    the

public's rights, and to effectuate the purposes of the trust."

Hilton ex rel. Pages Homeowners' Ass'n v. DNR, 2006 WI 84, ¶19,

293 Wis. 2d 1, 717 N.W.2d 166 (emphasis added); see also State

v. Bleck, 114 Wis. 2d 454, 465, 338 N.W.2d 492 (1983) ("The

primary authority to administer this trust for the protection of

the public's rights rests with the legislature, which has the

power of regulation to effectuate the purposes of the trust.").

Accordingly,        DNR   possesses     authority       under    the    public      trust

doctrine only to the extent "the legislature has delegated to

DNR   the    duty    of     enforcing    the    state's       environmental      laws."

Hilton,      293     Wis. 2d 1,       ¶20.        DNR     does     not       hold     any

constitutional authority; rather, its powers exist only insofar

as the legislature grants them to DNR.

       ¶71   By enacting Wis. Stat. § 227.10(2m), the legislature

limited its delegation of powers to DNR, which may conduct an

environmental impact review only if the legislature explicitly

requires or permits one.           As explained, the legislature has not

done so, and the public trust doctrine confers no such authority

on DNR.      As the Attorney General recognized, Act 21 "revert[ed]"

the public trust duties the legislature previously delegated to

DNR "back to the Legislature, which is responsible for making

rules and statutes necessary to protect the waters of the state.

The Legislature is free to grant the authority to DNR to impose

any conditions the Legislature finds necessary.                         However, the

DNR has only the level of public trust duty assigned to it by



                                          28
                                                                      No.   2018AP59.rgb


the Legislature, and no more."               2016 Wis. Op. Att'y Gen. 1, ¶53

(2016) (OAG-01-16).

    ¶72     A faithful reading of Wis. Stat. § 227.10(2m) leads to

the inescapable conclusion that the legislature abrogated Lake

Beulah and curtailed the broad grants of authority previously

delegated    to    agencies——including            DNR.     DNR      has   no   explicit

authority to conduct an environmental impact review for any of

the eight high capacity wells at issue in this case because the

legislature       has   not    explicitly         required     or    permitted     such

reviews.    No statute or lawfully promulgated rule provides DNR

with any explicit authority to take this regulatory action.                         The

circuit court erred in vacating DNR's well approvals in order to

accommodate such reviews and the majority errs in upholding the

circuit court's mistake.

                                          * * *

    ¶73     The    people      of    Wisconsin      constitutionally           conferred

limited powers of governance across three (not four) branches of

government.        Extending beyond the parties to this case, the

majority's decision undermines the sovereignty of the people and

disturbs the equilibrium of governmental power to the detriment

of the governed:

    Frequently an issue comes before this court clad, so
    to speak, in sheep's clothing:   the potential of the
    asserted principle to effect important change in the
    equilibrium of power is not immediately evident, and
    must be discerned by a careful and perceptive
    analysis. But this wolf comes as a wolf.
Morrison,    487    U.S.      at    699   (Scalia,       J.,   dissenting).         The
majority    patently     disregards        the    law,    impermissibly         shifting


                                           29
                                                                            No.   2018AP59.rgb


power from Wisconsin's citizens to unelected bureaucrats.                                  The

people never gave this court any authority to recalibrate the

constitutional             powers      of        the     legislature      vis-a-vis         the

executive.            While    doing    so       may   accomplish     the      environmental

protection agenda of the majority, its decision to ignore duly

enacted law wounds our democracy and renders the legislature

impotent to reclaim authority it imprudently delegated to the

administrative state.10                The majority's decision stands athwart

the liberty-preserving principle that the legislature may modify

or      altogether          terminate            its     delegation       of      power      to

administrative             agencies,        as     subordinate       creatures      of      the

legislature.

       ¶74       "Administrative            agencies         are     created       by       the

legislature.           The legislature has the ability to withdraw an

agency's         power,     dictate     how        any    agency     is   exercised,       and

extinguish the agency's power entirely."                        Palm, 391 Wis. 2d 497,

¶189    (Kelly,       J.,     concurring)         (citing     Wis.   Stat.      § 15.02     and

Schmidt, 39 Wis. 2d at 57).                       Through Act 21, the legislature

both withdrew a portion of agency power and dictated how that

power       is   to   be    exercised,       but       the   majority     overrides       those


       See Koschkee, 387 Wis. 2d 552, ¶45 (Rebecca Grassl
       10

Bradley,   J.,    concurring)   ("Transferring  to  administrative
agencies the core legislative duty of making laws abnegates
powers the people gave their elected representatives.          The
consolidation of power within executive branch agencies 'often
leaves Americans at the[ir] mercy' endowing agencies with 'a
nearly freestanding coercive power' and '[t]he agencies thereby
become rulers of a sort unfamiliar in a republic, and the people
must   jump    at    their   commands.'   Phillip  Hamburger,   Is
Administrative Law Unlawful? 335 (2014).").


                                                  30
                                                                        No.   2018AP59.rgb


exclusively legislative choices.                    "It is not too much to say

that we risk losing our democracy unless we can gain control of

the agencies of the administrative state."                       Wallison, supra, at

ix.    Defying the law of this state, the majority nullifies the

legislature's        chosen     mechanism      for     taking    back   some    control,

leaving      the    legislature       with    no    apparent     alternative      but   to

repeal the statutes by which it has delegated its constitutional

authority      to     make     law,    thereby       extinguishing       agency    power

altogether.         Whether a majority of this court would respect that

legislative        act,   or   instead       trigger    a     constitutional      crisis,

must    await       the   legislature's            response     to   this     calamitous

decision.      I dissent.

       ¶75    I am authorized to state that Justice PATIENCE DRAKE

ROGGENSACK joins this dissent.




                                             31
     No.   2018AP59.rgb




32
     No.   2018AP59.rgb




33